Exhibit 10.41


Execution Version



June 1, 2015


Admiral A Holding L.P.
TE Admiral A Holding L.P.
Colt Admiral A Holding L.P.
600 Travis Street, Suite 7200
Houston, TX 77002
Attention: Dash Lane
Facsimile: (713) 583-9430


Re: Amendment No. 2 to Participation Agreement (the “Second Amendment”)


Reference is made to that certain Participation Agreement (as amended by that
certain letter agreement dated April 17, 2014 and from time to time, the “PA”),
dated as of July 31, 2013, between EXCO Operating Company, LP, a Delaware
limited partnership (“EOC”), Admiral A Holding L.P., a Delaware limited
partnership (“Admiral A”), and Admiral B Holding L.P., a Delaware limited
partnership (“Admiral B”). Pursuant to (a) that certain assignment dated
effective January 1, 2014, Admiral A assigned, among other assets, 3.19529% of
its interest in and to the PA to TE Admiral A Holding L.P., a Delaware limited
partnership (“Admiral TE”) and 50.00000% of its interest in and to the PA to
Colt Admiral A Holding L.P., a Delaware limited partnership (“Admiral Colt”) and
(b) that certain Certificate of Merger dated effective July 1, 2014, Admiral
Colt merged with and into Admiral B with Admiral Colt being the sole-surviving
entity. EOC, Admiral A, Admiral TE and Admiral Colt, may be referred to herein
collectively as the “Parties” or individually as a “Party.” Unless otherwise
noted, capitalized terms used but not defined in this Second Amendment shall
have the meaning set forth in the PA.
Pursuant to this Second Amendment, the Parties intend to set forth their
agreement to, among other things, (a) jointly participate in the acquisition of
those certain oil and gas leases set forth on Annex A-1 attached hereto (EOC’s
interest in and to such oil and gas leases as of the date hereof, the “Existing
Acquired Leases”) on a 50/50 basis with each other, (b) jointly participate in
the drilling, testing, completing and equipping of the Approved Affected Wells
(defined below) on a 50/50 basis (to the extent of the Parties’ collective
jointly-owned Working Interest in the Existing Acquired Leases and Area 1 Leases
contributing to such Approved Affected Well) with each other, (c) provide that
the Affected Wells (defined below) will not be included in the Offer Wells or
otherwise subject to Article 6 of the PA, (d) memorialize the approval of the
2015 Development Plan (defined below) and (e) clarify certain matters relating
to the EXCO Offer process under Article 6 of the PA.
NOW, THEREFORE, in consideration of the mutual agreements herein, the benefits
to be derived by the Parties, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows as of the date hereof (the “Effective Date”):
1.Amendments to PA.
(a)The following definitions shall be added in alphabetical order to Article 1
of the PA:
“Affected Well” means any Well located on an Existing Acquired Lease or lands
pooled or unitized therewith, including those Wells set forth on Annex A-2 to
Amendment No. 2 to Participation Agreement.
“Approved Affected Well” means an Affected Well in which the KKR Parties have
Elected to participate.
“Complete Development” means such time as no additional Wells may be proposed by
EXCO that satisfy the Qualifying Well Criteria (excluding subclause (g) and (h)
of the definition of Qualifying Well Criteria, and any requirement that the Well
be included in a Next Quarter Detail Plan).
“Dispute Notice” has the meaning set forth in Section 6.9(a).
“Existing Acquired Leases” has the meaning set forth in the preamble of
Amendment No. 2 to Participation Agreement.
“Working Capital” means (i) accrued revenue not yet paid to the KKR Parties,
less (ii) costs incurred but not yet paid by the KKR Parties (each of (i) and
(ii) as of the Transfer Effective Date), in each case with respect to the KKR
Parties’ interest in each Well included in an EXCO Offer, First Year Retained
Well Offer or Retained Well Offer, as applicable.
(b)The following definitions in Article 1 of the PA shall be deleted and
replaced in their entirety with the following:
“Approved Outside Well” means an Approved Non-Core Well, an Approved Farmout
Well or an Approved Affected Well, as the context requires.
“Area 1 Development Period” means the period from the Closing Date until the
first to occur of (i) the fifth anniversary of the Closing Date and (ii) such
time as EXCO has Drilled, Completed and Equipped (or participated with a Third
Party, so long as EXCO is the operator, to Drill, Complete and Equip) the lesser
of (a) 240 Wells on the Area 1 Leases and (b) the number of Wells Drilled,
Completed and Equipped upon Complete Development.
“Area 1 Well” means any Well located on an Area 1 Lease, other than an Existing
Well or an Affected Well.
“Offer Well” means, as of the date of determination, any Approved Well that (i)
has commenced production of oil at least 365 days prior to such date or (ii) the
Drilling Parties have agreed to plug and abandon.
“Outside Leases” means, collectively, (i) the Outside Non-Core Leases, (ii) the
Farmout Leases and (iii) the Existing Acquired Leases.
“Outside Well” means, a Non-Core Well, a Farmout Well or an Affected Well, as
the context requires.
(c)the following clause shall be deleted in its entirety from the parenthetical
at the end of Recital E of the PA:
“and together with the Outside Non-Core Leases, the “Outside Leases””
(d)the following clause shall be added in numerical order to the definition of
KKR Share:
“(v) for an Approved Affected Well, 100% of the KKR Parties’ right, title and
interest in and to such Approved Affected Well (after giving effect to the
assignment contemplated by Section 2(b) of Amendment No. 2 to Participation
Agreement)”
(e)the following clause shall be deleted in its entirety from the parenthetical
in Section 4.2(c) of the PA:
“and each of an Approved Farmout Well and an Approved Non-Core Well, an
“Approved Outside Well””
(f)the last sentence of Section 7.3(a) of the PA shall be deleted and replaced
in its entirety with the following:
“The Parties shall execute and deliver the applicable documents and take such
other actions as shall be reasonably required to accomplish the transfer within
15 Business Days after the Non-Acquiring Party’s exercise of its option.”
2.Existing Acquired Leases.
(a)    The Parties acknowledge and agree that (i) EOC has acquired the Existing
Acquired Leases; (ii) the aggregate costs and expenses associated with
acquisition of the Existing Acquired Leases are $1,603,976.56 (the “Acquisition
Costs”); (iii) the KKR Parties are responsible for 50% of the Acquisition Costs
(the “KKR Payment”) and, upon payment of such Acquisition Costs, shall be
entitled, collectively, to an undivided 50% of the Existing Acquired Leases
(such undivided 50% of the Existing Acquired Leases, the “KKR Existing Acquired
Leases”); (iv) upon the assignment to the KKR Parties of the KKR Existing
Acquired Leases, the Existing Acquired Leases shall be Outside Leases for
purposes of the PA; and (v) for the avoidance of doubt, the Existing Acquired
Leases are not Acquired Interests and are not subject to Article 7 of the PA.
(b)    Within 10 Business Days following the execution of this Second Amendment,
the KKR Parties shall pay the KKR Payment to EOC in cash by wire transfer of
immediately available funds and within 15 Business Days of receipt of such
funds, EOC shall execute, acknowledge and deliver to the KKR Parties an
assignment of the KKR Existing Acquired Leases, substantially in the form
attached hereto as Annex B (an “Acquired Lease Assignment”), which assignment
will entitle each KKR Party to its Proportionate Share of the KKR Existing
Acquired Leases.
(c)    EOC agrees to reasonably cooperate in good faith with the KKR Parties to
the extent the KKR Parties elect to conduct additional title or environmental
diligence on the Existing Acquired Leases; provided that any such additional
title or environmental diligence shall be at the sole cost and expense of the
KKR Parties.
3.Participation in Affected Wells. The Parties agree that the KKR Parties will
have the right to participate in the drilling, testing, completing and equipping
of each Affected Well with EOC on a 50/50 basis (to the extent of the Parties’
collective jointly-owned Working Interest in the Existing Acquired Leases and
Area 1 Leases contributing to such Affected Well) and that the Affected Wells
shall not be considered Offer Wells under the PA or otherwise subject to Article
6 of the PA. The Parties further agree that the KKR Parties will have the right
to propose wells on the Existing Acquired Leases.
4.2015 Development Plan.
(a)    Each Drilling Party has authorized and approved the Development Plan
attached hereto as Annex C for Operations to be performed by EXCO during the
calendar year 2015 (the “2015 Development Plan”).
(b)    Notwithstanding anything to the contrary in the PA, EXCO shall be excused
from its obligations under Section 5.4(b)(i) of the PA and Section 5.4(b)(ii)(B)
of the PA from January 1, 2015 to December 31, 2015. For the avoidance of doubt,
the period of four consecutive Quarters referenced in Section 5.4(b)(i) of the
PA and Section 5.4(b)(ii)(B) of the PA shall commence on January 1, 2016 and, in
no case will EXCO be deemed in breach thereof unless and until it fails to
satisfy such obligations by January 1, 2017.
5.Right to Retain. The Parties acknowledge and agree that Section 6.6 of the PA
shall be amended to add “or a First Year Retained Well Offer” following each
instance of “Retained Well Offer” therein.
6.Offer Prices. The Parties acknowledge and agree that, for each EXCO Offer,
First Year Retained Well Offer or Retained Well Offer, the “Oil Pricing” and
“Gas Pricing” set forth on Exhibit H to the PA shall be determined as of the
last day of the Quarter immediately prior to the date such EXCO Offer, First
Year Retained Well Offer or Retained Well Offer, as applicable, is made by EXCO.
7.Fair Market Value. The Parties acknowledge and agree that the “Fair Market
Value” for each Offer Well included in an EXCO Offer, First Year Retained Well
Offer or Retained Well Offer shall be increased or decreased, as applicable, by
an amount equal to the Working Capital for such Wells. The Working Capital
estimate will be expressly identified for each Offer Well included in an EXCO
Offer, First Year Retained Well Offer or Retained Well Offer.
8.Fair Market Value Dispute Period.
(a)    The Parties acknowledge and agree that the second and third sentences of
Section 6.9(a) of the PA shall be deleted in their entirety and replaced with
the following:
“Within 15 Business Days of receipt of an EXCO Offer, First Year Retained Well
Offer or Retained Well Offer, the KKR Parties may deliver a notice of dispute of
the determination of Fair Market Value included in such EXCO Offer, First Year
Retained Well Offer or Retained Well Offer or the classification of specific
Offer Well(s) or Retained Well(s) pursuant to Section 6.1 (each such notice, a
“Dispute Notice” and each matter in dispute subject to a Dispute Notice, a
“Disputed Matter”) to EXCO and a petroleum engineer (with at least 10 years’
experience in petroleum reserve matters in Texas) at the petroleum engineering
firm DeGolyer and MacNaughton, or such other Person as the Parties may mutually
select (the “Reserve Engineer”).”
(b)    The Parties acknowledge and agree that the second sentence of Section
6.9(b) of the PA shall be deleted in its entirety and replaced with the
following:
“The Drilling Parties shall each present to the Reserve Engineer, with a
simultaneous copy to the other Drilling Party, a single written statement of its
position on the Disputed Matter, together with a copy of this Agreement and any
supporting material that such Drilling Party desires to furnish, no later than
10 Business Days after submission of the Dispute Notice to the Reserve
Engineer.”
(c)    The Parties acknowledge and agree that the fifth sentence of Section
6.9(b) of the PA shall be deleted in its entirety and replaced with the
following:
“Within 30 days following the earlier to occur of (i) submission of such written
statements to the Reserve Engineer and (ii) expiration of the 10 Business Day
period to submit such written statements to the Reserve Engineer, applying the
principles set forth in this Section 6.9(b) and this Agreement (including the
criteria set forth in Exhibit H), the Reserve Engineer shall make its own
determination of the Disputed Matter.”
9.Transfer of Offer Wells. The Parties acknowledge and agree that the last
sentence of Section 6.7(a) of the PA shall be amended to add “, First Year
Retained Well Offer” following “EXCO Offer” therein.
10.Offer Final Settlement. The Parties acknowledge and agree that Section 6.7 of
the PA shall be amended by adding the following provisions as Sections 6.7(d)
through 6.7(h):
(d)“Subject to the following sentence, the KKR Parties shall have the benefit
from and the obligation for, including with regard to revenues and costs and
expenses, the Transferred Offer Wells (defined below) prior to the Transfer
Effective Date; and EXCO shall have the benefit from and the obligation for,
including with regard to revenues and costs and expenses, (i) the Transferred
Offer Wells from and after the Transfer Effective Date and (ii) the revenue
received and costs and expenses paid that are included in the finally determined
Working Capital; provided that clause (ii) shall not be construed to limit the
KKR Parties’ right to receive adjustments to the Fair Market Value in accordance
with Section 6.7(g). For the avoidance of doubt, the revenues received by the
KKR Parties or EXCO and costs and expenses paid by the KKR Parties or EXCO
pursuant to the preceding sentence shall be without duplication of the finally
determined Working Capital (which shall be governed by Section 6.7(g)). If,
following determination of the Agreed Final Offer Statement (defined below), in
each case with respect to the Transferred Offer Wells, (A) any Party receives
revenues belonging to the other, then such Party shall pay such amount within 10
Business Days of receipt over to the proper Party, (B) any Party pays any monies
for expenses that are the obligation of the other Party, then such other Party
shall, within 10 Business Days after receipt of the applicable invoice and proof
of payment of such invoice, reimburse the Party that paid such expenses, (C) a
Party receives an invoice of an expense or obligation that is owed by the other
Party, such Party receiving the invoice shall promptly forward such invoice to
the Party obligated to pay the same, or (D) an invoice or other evidence of an
obligation is received by a Party that is partially an obligation of both EXCO
and the KKR Parties, then the Parties shall consult with each other, and each
shall promptly pay its portion of such obligation to the obligee.
(e)On or before 90 days after the date on which the KKR Parties Transfer all of
the KKR Parties’ right, title and interest in and to the Offer Wells (subject to
the KKR Right to Retain, if exercised) with respect to which the KKR Parties
accepted or were deemed to have accepted a Subject Offer (as defined below)
relating thereto (such interest in and to such Offer Wells, the “Transferred
Offer Wells”), EXCO shall prepare and deliver to the KKR Parties, a final offer
statement setting forth the final EXCO Offer, First Year Retained Well Offer or
Retained Well Offer, as applicable, in each case with respect to the Transferred
Offer Wells (such Offer, the “Subject Offer”) as of the last day of the Quarter
immediately prior to the date of such Subject Offer that sets forth the actual
value of the Working Capital for such Transferred Offer Wells (including all
finally determined revenues and expenses) included in such Subject Offer (the
“Final Offer Statement”). The Final Offer Statement shall become final and
binding upon the Parties on the date (the “Final Offer Settlement Date”) that is
30 days following the KKR Parties’ receipt of such Final Offer Statement unless
the KKR Parties deliver a written exception report containing any changes the
KKR Parties propose to be made to the Final Offer Statement prior to such Final
Offer Settlement Date (a “Settlement Dispute Notice”). Any changes not included
in the Settlement Dispute Notice with respect to the Working Capital shall be
deemed waived, and EXCO’s determinations with respect to all such elements of
the Final Offer Statement that are not addressed in the Settlement Dispute
Notice shall prevail; provided that nothing herein shall be construed to limit
the rights of the KKR Parties under Section 6.7(c). If the KKR Parties deliver a
Settlement Dispute Notice, as soon as reasonably practicable, but in no event
later than 15 days after EXCO receives the Settlement Dispute Notice, the
Parties will meet and undertake to agree on the amounts included in the Final
Offer Statement.
(f)If the Parties fail to agree on the Final Offer Statement within 15 days
after EXCO’s receipt of a Settlement Dispute Notice, then the matters that
remain in dispute (and only such matters) may be submitted to Ernst and Young
LLC or such other accounting firm as may be mutually agreed by the Parties (such
accounting firm, the “Accounting Arbitrator”), together with the Settlement
Dispute Notice, the Final Offer Statement, this Agreement and any other
documentation the Parties desire to submit. The Parties shall instruct the
Accounting Arbitrator that, within 20 Business Days after receiving the Parties’
respective submissions, the Accounting Arbitrator shall render a decision
choosing either EXCO’s position or the KKR Parties’ position with respect to
each matter addressed in any Settlement Dispute Notice, whichever is most
accurate based on the terms of this Agreement and the materials described above.
Any decision rendered by the Accounting Arbitrator pursuant hereto shall be
final, conclusive and binding on the Parties and will be enforceable against
each of the Parties in any court of competent jurisdiction. The costs of such
Accounting Arbitrator shall be borne one-half by EXCO and one-half by the KKR
Parties. The Final Offer Statement determined by the Accounting Arbitrator
pursuant to this Section 6.7(f) shall be final and binding on the Parties. The
Accounting Arbitrator shall be authorized to resolve only the specific disputed
aspects of the Final Offer Statement submitted by the Parties as provided above
and may not award damages, interest or penalties to any Party with respect to
any matter.
(g)Once the Final Offer Statement has been agreed (or deemed agreed) by the
Parties pursuant to Section 6.7(e) or determined by the Accounting Arbitrator
pursuant to Section 6.7(f) (such agreed or finally determined Final Offer
Statement, the “Agreed Final Offer Statement”), then within five Business Days
of such agreement (or deemed agreement) or final determination, as applicable,
EXCO or the KKR Parties shall pay the amounts required, if any, under this
Section 6.7(g). Notwithstanding anything herein to the contrary, the Parties
shall calculate separate adjustments under this Section 6.7(g) for (i) the
collective grouping of Committed Wells included as Transferred Offer Wells and
(ii) each individual Uncertainty Well included as a Transferred Offer Well.
(i)
If the Fair Market Value of the Transferred Offer Wells (A) in the EXCO Offer or
First Year Retained Well Offer, as applicable, equaled or exceeded the Drilling
Capital Return Amount and (B) in the Agreed Final Offer Statement for such EXCO
Offer or First Year Retained Well Offer, as applicable, equaled or exceeded the
Drilling Capital Return Amount, then (I) if the Fair Market Value in the Agreed
Final Offer Statement is greater than the Fair Market Value in the EXCO Offer or
First Year Retained Well Offer, as applicable, EXCO shall pay to each KKR Party
an amount equal to 66.6667% of its Proportionate Share of such difference and
(II) if the Fair Market Value in the Agreed Final Offer Statement is less than
the Fair Market Value in the EXCO Offer or First Year Retained Well Offer, as
applicable, each KKR Party shall pay to EXCO an amount equal to 66.6667% of its
Proportionate Share of such difference.

(ii)
If the Fair Market Value of the Transferred Offer Wells (A) in the EXCO Offer or
First Year Retained Well Offer, as applicable, equaled or exceeded the Drilling
Capital Return Amount and (B) in the Agreed Final Offer Statement for such EXCO
Offer or First Year Retained Well Offer, as applicable, is less than the
Drilling Capital Return Amount, then the KKR Parties may, in their sole
discretion, elect:

(1)
to have EXCO retain the Transferred Wells included in such EXCO Offer or First
Year Retained Well Offer, as applicable, and each KKR Party shall pay to EXCO an
amount equal to its Proportionate Share of the amounts received by the KKR
Parties in such EXCO Offer or First Year Retained Well Offer for such
Transferred Offer Wells in excess of the Fair Market Value in the Agreed Final
Offer Statement; or

(2)
to receive re-assignment of the Transferred Wells included in such EXCO Offer or
First Year Retained Well Offer, as applicable (the “KKR Right to Unwind”);
provided that if the KKR Parties elect to exercise the KKR Right to Unwind, then
EXCO may elect within 10 Business Days to retain the KKR Parties’ interest in
such Transferred Offer Wells. If EXCO elects to retain the KKR Parties’
interest, then each KKR Party shall retain the Drilling Capital Return Amount
for such Transferred Offer Wells and shall pay to EXCO an amount equal to its
Proportionate Share of the amounts received by the KKR Parties in such EXCO
Offer or First Year Retained Well Offer for such Transferred Offer Wells in
excess of the Drilling Capital Return Amount.

(iii)
If the Fair Market Value of the Transferred Offer Wells in the EXCO Offer or
First Year Retained Well Offer was below the Drilling Capital Return Amount, but
EXCO elected (in its sole discretion) to exercise its right to purchase such
Transferred Offer Wells for the Drilling Capital Return Amount in accordance
with Section 6.4, then EXCO shall pay to each KKR Party 66.6667% of the positive
difference, if any, between (A) the Fair Market Value set forth in the Agreed
Final Offer Statement and (B) the Drilling Capital Return Amount. For the
avoidance of doubt, no payment will be required by the KKR Parties under this
clause (iii) in the event the Fair Market Value in the Agreed Final Offer
Statement is less than the Fair Market Value in the EXCO Offer or First Year
Retained Well Offer, as applicable.

(iv)
If the Fair Market Value of the Transferred Offer Wells in the EXCO Offer or
First Year Retained Well Offer was below the Drilling Capital Return Amount and
the KKR Parties accepted (in their sole discretion) EXCO’s offer, then (A) if
the Fair Market Value in the Agreed Final Offer Statement is greater than the
Fair Market Value in the EXCO Offer or First Year Retained Well Offer, as
applicable, EXCO shall pay to each KKR Party the positive difference between (I)
the Fair Market Value in the Agreed Final Offer Statement and (II) the Fair
Market Value in the EXCO Offer or First Year Retained Well Offer, as applicable;
provided that EXCO shall only be required to pay to each KKR Party 66.6667% of
such difference in excess of the Drilling Capital Return Amount; and (B) if the
Fair Market Value in the Agreed Final Offer Statement is less than the Fair
Market Value in the EXCO Offer or First Year Retained Well Offer, as applicable,
each KKR Party shall pay its Proportionate Share of the difference between (I)
the Fair Market Value in the Agreed Final Offer Statement and (II) the Fair
Market Value in the EXCO Offer or First Year Retained Well Offer, as applicable.

(v)
If the Fair Market Value of the Transferred Offer Wells in a Retained Well Offer
is different than the Fair Market Value set forth in the Agreed Final Offer
Statement, then (A) if the Fair Market Value in the Agreed Final Offer Statement
is greater than the Fair Market Value in the Retained Well Offer, EXCO shall pay
to each KKR Party an amount equal to its Proportionate Share of such difference
and (B) if the Fair Market Value in the Agreed Final Offer Statement is less
than the Fair Market Value in the Retained Well Offer, each KKR Party shall pay
to EXCO an amount equal to its Proportionate Share of such difference.

(h)With respect to the Transferred Offer Wells in any EXCO Offer or First Year
Retained Offer, if the KKR Parties are entitled to and do elect to exercise the
KKR Right to Unwind and EXCO does not elect to retain the KKR Parties’ interest
in accordance with Section 6.7(g), then within 15 Business Days following such
election, EXCO shall Transfer to each KKR Party, by conveyance with a special
warranty by, through and under EXCO and its Affiliates in substantially the form
attached hereto as Exhibit P, the KKR Share of EXCO’s right, title and interest
in and to such Transferred Offer Wells, effective as of the Transfer Effective
Date. Contemporaneously with the delivery of such conveyance, each KKR Party
shall pay to EXCO an amount equal to its Proportionate Share of (i) the amount
received by the KKR Parties in such EXCO Offer or First Year Retained Well Offer
for such Transferred Offer Wells, less (ii) the positive difference between (A)
the KKR Share of all proceeds attributable to such Transferred Offer Wells
attributable to the period from and after the Transfer Effective Date that have
not been paid to the KKR Parties and (B) the KKR Share of expenses for such
Transferred Offer Wells incurred from and after the Transfer Effective Date not
yet paid by the KKR Parties.”
11.Incorporation by Reference. The Parties agree that the provisions of Section
12.1 of the PA, Section 14.2 of the PA, Section 14.3 of the PA, Section 14.4 of
the PA, Section 14.5 of the PA, Section 14.6 of the PA, Section 14.10 of the PA,
Section 14.20 of the PA and Section 14.22 of the PA are incorporated herein
mutatis mutandis.
12.Miscellaneous. All other terms and conditions of the PA not modified by this
document shall remain in full force and effect. This document may be executed in
multiple counterparts, each of which shall be combined to constitute an original
document.
[signature page follows]


The Parties hereby agree to amend the PA effective as of the Effective Date, as
described above.


EXCO OPERATING COMPANY, LP
By: EXCO Partners OLP GP, LLC, its general partner


By:    /s/ Richard Burnett        
Name:    Richard Burnett        
Title:    CFO                
                        
ADMIRAL A HOLDING L.P.
By: Admiral A Holding GP LLC, its general partner


By:    /s/ David Rockecharlie    
Name:    David Rockecharlie        
Title:    Vice President            


TE ADMIRAL A HOLDING L.P.


By: TE Admiral A Holding GP LLC, its general partner


By:    /s/ David Rockecharlie    
Name:    David Rockecharlie        
Title:    Vice President            


COLT ADMIRAL A HOLDING L.P.


By: Colt Admiral A Holding GP LLC, its general partner


By:    /s/ David Rockecharlie    
Name:    David Rockecharlie        
Title:    Vice President            


With copies to:
RPM Energy Management LLC
600 Travis Street, Suite 7225
Houston, Texas 77002
Attention: Land Department
Email: admiral_notices@rpm-energy.com
Kirkland & Ellis LLP
600 Travis Street, Suite 2400
Houston, TX 77002
Attention: Anthony Speier, P.C.
Facsimile: (713) 835-3601







